Citation Nr: 0102277	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disabilities of 
incontinence, loss of sense of balance, confusion, vomiting, 
shaking, and weakness, as a result of treatment by the 
Department of Veterans Affairs from August 1998 to December 
1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.

This appeal arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


REMAND

Initially, the Board notes the veteran submitted additional 
evidence to the Board subsequent to the January 26, 2000 date 
of transfer of his case to the Board.  No waiver of RO 
consideration was provided with the evidence, and the 
veteran's representative, in his June 2000 Informal Hearing 
presentation, explicitly stated that waiver of said 
consideration was not given.  The Board notes that, as no 
"received" date stamp appears on this evidence, it is not 
possible to determine whether this evidence was received 
within the 90 day period from the date of the RO notification 
to the veteran of the transfer of his file to the Board, on 
January 26, 2000.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) 
(2000); Bernard v. Brown, 4 Vet. App. 384, 393-395 (1993). 
The veteran's claim is being remanded for further development 
on other grounds, and the RO may consider the additional 
evidence while this case is in remand status.

The veteran essentially contends that he suffered 
disabilities (in addition to those caused by an injury when a 
tree fell on him and caused head trauma) of incontinence, 
loss of sense of balance, confusion, vomiting, shaking, and 
weakness, as a result of inadequate care and medication 
prescribed for residuals of that head trauma, during August 
through December 1998 Department of Veterans Affairs 
hospitalization and treatment.  His claim was filed in 
February 1999.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides, in 
pertinent part, as follows:

Compensation under this chapter shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, or medical or surgical treatment 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care or medical or surgical 
treatment; or (B) an event not reasonably foreseeable . . .

To establish entitlement to compensation under 38 U.S.C.A. § 
1151, the following are required: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460 (1999).  
Additionally, because of the additional requirements imposed 
by 38 U.S.C.A. § 1151 as amended effective October 1, 1997, 
there must be medical evidence that the additional disability 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care or medical 
or surgical treatment, or by an event was not reasonably 
foreseeable.

38 C.F.R. § 3.358 provides, in pertinent part, that, where it 
is determined that there is additional disability resulting 
from a disease or injury or an aggravation of an  existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, compensation will be payable 
for such additional disability.  In determining that 
additional disability exists, the following considerations 
will govern: (1) the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately; (ii) as 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve; (2) compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the 
hospitalization, etc., was authorized; (c) in determining 
whether such additional disability resulted from a disease or 
an injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, or medical or 
surgical treatment, the following considerations will govern: 
(1) it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; (2) the mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, or medical or surgical treatment; (3) 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative; "necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment administered; consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered; (4) when the 
proximate cause of the injury suffered was the veteran's 
willful misconduct or failure to follow instructions, it will 
bar him (or her) from receipt of compensation hereunder 
except in the case of incompetent veterans; a meticulous 
examination into all the circumstances is required, including 
a consideration of the time and place of the incident 
producing the injury. 

In reviewing the medical evidence of record, the Board notes 
that it is not clear whether all medical records pertaining 
to the veteran's hospitalization, treatment, and subsequent 
rehabilitation have been obtained.  For instance, it does not 
appear that the medical records from the Bella Vista Nursing 
Home have been obtained, and it is not clear that all medical 
records from the VA Black Hills Health Care Center, and the 
Hot Springs, Ft. Meade, and Minneapolis VA Medical Centers 
(VAMC) have been obtained.  The RO should review these 
records to determine whether they are complete, and if not, 
to obtain any missing records.  See Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992); VAOPGCPREC 12-95. The same is true 
for the Rapid City Regional Hospital and the Weston County 
Memorial Hospital.  The RO should review those records to 
determine whether they are complete, and if not, to obtain 
any missing records. 

The Board also notes that there is no medical evidence of 
record which adequately describes the veteran's current 
disabilities and their etiologies.

The Board also notes that there is no medical evidence of 
record which provides an opinion as to whether the additional 
disabilities claimed by the veteran were proximately caused 
by VA treatment. 

The Board notes that, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be codified 
at 38 U.S.C.A. § 5103A) was enacted.  That legislative 
enactment provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  As part of the assistance provided under 
subsection (a), VA must reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  If 
VA, after making reasonable efforts to obtain such records, 
is unable to obtain all of the relevant records sought, VA 
must notify the claimant that VA is unable to obtain records 
with respect to the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), (to be codified at 38 U.S.C.A. § 5103A(b)(2)).  Such 
notification shall identify the records VA is unable to 
obtain; briefly explain the efforts that VA made to obtain 
those records; and describe any further action to be taken by 
VA with respect to the claim. See VCAA, Pub. L. No. 106-475, 
§ 3(a) (to be codified at 38 U.S.C.A. § 5103A(b)(2)(A)(B) 
(C)).  Whenever VA attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See VCAA, Pub. L. No. 106-
475, § 3(a), (to be codified at 38 U.S.C.A. § 5103A(b)(3)).  
In the case of a claim for disability compensation, the 
assistance provided by VA under sub-section (b) shall include 
obtaining the following records if relevant to the claim: 
records of relevant medical treatment or examination of the 
claimant at VA health-care facilities or at the expense of 
VA, if the claimant furnishes information sufficient to 
locate those records; any other relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.

Thus, the veteran's claim must be remanded for the 
development noted above.  When, during the course of review, 
it is determined that further evidence or clarification of 
the evidence is essential for a proper appellate decision, 
the Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify any physicians 
and medical facilities which have treated 
him since April 1999 for any disorders 
caused by his original injury or for his 
claimed additional disabilities.  If any 
records are identified, they should be 
obtained and associated with the claims 
file.  If no treatment records are 
obtained, the procedures noted in 
paragraph 3, below, should be followed.

2.  The RO should also review the medical 
evidence of record, and ensure that the 
complete records for the veteran from the 
VA Black Hills Health Care Center, the 
Bella Vista Nursing Home, the Hot 
Springs, Ft. Meade, and Minneapolis VA 
Medical Centers (VAMC), the Rapid City 
Regional Hospital and the Weston County 
Memorial Hospital have been obtained and 
associated with the claims file.  If any 
of these records have not been obtained 
(there appear to be no records from the 
Bella Vista Nursing Home in the file), 
they should be obtained and associated 
with the claims file.

3.  After completion of the above 
development, and even if no records are 
obtained, the veteran should be provided 
the necessary VA examinations, by 
specialists, to determine the existence 
and level of severity of his claimed 
additional disabilities.  The claims file 
and a complete copy of this REMAND must 
be provided the examiners for review.  
All indicated studies necessary to 
diagnose and render the opinions 
requested below should be accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

Each examiner should offer an opinion on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a diagnosed disorder was 
proximately caused by VA medical 
treatment.  In the event that an examiner 
is of the opinion that VA treatment 
caused additional disability, he or she 
should offer an opinion on the issue of 
whether such treatment involved 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment. 

4.  After completion of the above, the RO 
should review the examination reports to 
determine if they are sufficient to 
properly adjudicate the veteran's § 1151 
claim.  If not, the reports should be 
returned as inadequate for adjudication 
or rating purposes.  See 38 C.F.R. § 4.2; 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action(s) required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  The RO should then adjudicate the 
veteran's § 1151 claim on the merits, on 
the basis on all the evidence of record 
and all applicable statutes, regulations, 
and caselaw, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and 38 U.S.C.A. § 1720.  If 
the decision remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

